ADMINISTRATIVE SERVICES AGREEMENT This Agreement is entered into by and between Calamos Asset Management, Inc. (“Adviser”) and Kansas City Life Insurance Company (“Company’) concerning performance of certain administrative services. 1.This Agreement shall be executed and become effective contemporaneously with that certain Participation Agreement among Adviser and Calamos Insurance Trust (Fund) and Calamos Financial Services, Inc. (Underwriter) with Company. This Agreement may be executed in duplicate originals. It may not be amended except in a writing signed by the parties hereto. 2.Administrative services to the variable contract owners under the Participation Agreement shall be the responsibility of the Company and shall not be the responsibility of any other party to the Participation Agreement. Administrative services which the Company shall provide will include, but are not limited to: mailing Fund reports, notices, proxies, proxy statements and other informal materials to variable contract owners; providing various reports for the Fund and for submission to the Fund’s Board of Trustees; and the provision of shareholder support services with respect to the designated portfolios as identified in Schedule A of the Participation Agreement. 3Adviser recognizes Company as the sole shareholder of Fund shares purchased under the Participation Agreement on behalf of certain separate accounts. Adviser further recognizes that it will derive a substantial savings in administration expenses by virtue of having a sole shareholder of record of Fund shares purchased under the Participation Agreement, rather than having multiple shareholders of record.
